Case 4:19-cv-04136-SOH-BAB Document 48                 Filed 08/31/20 Page 1 of 1 PageID #: 274




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION


 CHARLES SAMUEL JOHNSON, JR.                                                           PLAINTIFF

 v.                                    Civil No. 4:19-cv-04136

 SERGEANT GRIFFIE, ET AL                                                            DEFENDANTS


                                              ORDER

        Currently pending before the Court is Plaintiff’s Motion Seeking Court Order. (ECF No.

 47). In the Motion, Plaintiff seeks a Court order that “will direct Sgt. Baxter of EARU, Sgt. T.

 Smith of EARU, Mrs. Deen of EARU & any other employee who handles legal mail to pick up

 mail & to also handle it with better care.” (ECF No. 47).

        The Court finds that the Motion should be, and hereby is, DENIED. Plaintiff’s instant

 action concerns actions which took place in the Miller County Detention Center in Texarkana,

 Arkansas. Any relief Plaintiff seeks with regard to an alleged constitutional violation as a result

 of the handling of Plaintiff’s legal mail at the East Arkansas Regional Unit of the Arkansas

 Department must be filed in the United States District Court for the Eastern District of Arkansas.

        IT IS SO ORDERED this 31st day of August 2020.

                                                              /s/ Barry A. Bryant
                                                              HON. BARRY A. BRYANT
                                                              UNITED STATES MAGISTRATE




                                                  1
